
	
		I
		112th CONGRESS
		2d Session
		H. R. 4038
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2012
			Mr. Ackerman (for
			 himself, Mr. Hinchey,
			 Mr. Nadler,
			 Mr. McGovern,
			 Ms. Waters,
			 Mr. Cicilline, and
			 Mr. Ellison) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  4-year extension of the deduction for tuition and related
		  expenses.
	
	
		1.Short titleThis Act may be cited as the
			 American College Tuition Tax Relief
			 Act of 2012.
		2.4-year extension
			 of section 222 deduction for qualified tuition and related expenses
			(a)In
			 generalSubsection (e) of
			 section 222 of the Internal Revenue Code of 1986 (relating to qualified tuition
			 and related expenses) is amended by striking December 31, 2011
			 and inserting December 31, 2015.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
